DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-7, 9-12, 24, 30-31, and 34 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


5.	Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over McClurken U.S. 2003/0216733 (herein referred to as “McClurken”) and in view of Batchelor U.S. 2014/0276795 (herein referred to as “Batchelor”) and Wong U.S. 2017/0224348 (earliest filing date 08/20/2014; herein referred to as “Wong”).
6.	Regarding Claim 1, McClurken teaches an instrument comprising;
	i. A first arm (Fig. 4, ref num 16a), extending from a proximal end to a distal end (Fig. 4, ref num, 16a extends from proximal to distal end) the first arm includes a lumen (Fig. 4, ref num 44) in communication with a source of irrigation fluid (para 0080, “an input fluid line 44 comprising a passage 46 (e.g. lumen) extending from the butt of the grip portion 26 of handle 22 that is connected and configured to deliver fluid 128 (also shown in Fig. 9) via dividing branches to jaws 16a”), the distal end of the first arm includes one or more fluid outlets in communication with the lumen for delivering the irrigation fluid from the source to a surgical site (para 0080, “an input fluid line 44 comprising a passage 46 (e.g. lumen) extending from the butt of the grip portion 26 of handle 22 that is connected and configured to deliver fluid 128 (also shown in Fig. 9) via dividing branches to jaws 16a…and connectable to a fluid source 130”; see ref num 88a for the outlet that the fluid passes through, para 0112);
	ii. A second arm (Fig. 4, ref num 16b) spaced laterally from the first arm (as shown in Fig. 4, ref nums 16a and 16b are spaced laterally from one another) and extending from a proximal end to a distal end (Fig. 4, ref num, 16b extends from proximal to distal end); and
	iii. A blade (Fig. 5, ref num 32) disposed between an external surface of the first arm and an external surface of the second arm (para 0106, “cutting mechanisms 32 is extendable from the distal end 18 of shaft 12 and travels on and along a center plane CP that is perpendicular to…segments the jaws 16a, 16b into opposing first and second sides”), the blade configured to move proximally and distally relative to the first and second arms (para 0106, “cutting mechanism 32 is extendable”; para 0173, “longitudinally extend the blade distally…longitudinally retract the cutting blade proximally”; as shown in Fig. 5, blade 32 is extending along plane “CP”);
	iv. Wherein the instrument is switchable between a first configuration and a second configuration (Fig. 9, ref num 142 is a switch that is configured to activate energy delivered to the device, para 0142-0143; it is also taught that the blade/cutting mechanism may be activated, para 0173);
	v. wherein in the first configuration, the instrument is configured to deliver a first therapy current through the distal end of the first arm, the distal end of the second arm, or both (para 0143, “power switch 142 can comprise any switch to turn the power on and off…activated device for increasing or decreasing the rate of energy provided from the surgical device 10”; see Fig. 9, ref num 136 is connected to instrument 10 via ref num 34, para 0093), and
	McClurken does mention that the pump provided in its invention (see Fig. 9, ref num 134) may be selected from a plurality of pumps, such as one that includes infusion and withdrawal of the fluid (para 0160).
	However, McClurken fails to teach the (ii) second arm includes a lumen in communication with a source of suction, the distal end of the second arm includes one or more suction outlets in communication with the lumen for providing suction to the surgical site; and (vi) wherein the second configuration a distal end of the blade extends beyond the distal end of the first arm and beyond the distal end of the second arm.
	Batchelor teaches a first and second configuration (para 0107 “switches between the monopolar configuration, the bipolar configuration, or both”)
(v) wherein the first configuration, the instrument is configured to deliver a first therapy current through a distal end of the first arm, a distal end of the second arm, or both (para 0107, “the switch may activate…blade electrode…the blade electrode…may be connected to an alternating current power source, a direct current power source”) and
	(vi) wherein the second configuration a distal end of the blade extends beyond the distal end of the first arm and beyond the distal end of the second arm (Fig. 2A, ref num 6 and 26, para 0119 “the electrosurgical device is change into a monopolar configuration 102 when the blade electrode is moved forward by the shuttle 20”).
	Batchelor also teaches the electrosurgical device comprising a first working arm, a second working arm, a blade electrode, and is capable of being switched between a first electrical configuration so that the device delivers a first therapy current through the first working arm, the second working arm or both, and a second electrical configuration so that the device delivers a second therapy current through the blade wherein the arms are immobilized in the second configuration (abstract).  By having a switchable configuration so that the user can easily perform a desired task without disrupting the flow of the procedure (para 0004, para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McClurken and modified the switchable configuration of the device where the first configuration delivers a therapy current and the second configuration extends the blade beyond the end of the first and second arms in order to make it easier for the user to the perform the desired task and not interrupt the flow of surgery.
	Batchelor also fails to teach the second arm includes a lumen in communication with a source of suction, including one or more suction outlets in communication with the lumen for providing suction to the surgical site.
	Wong teaches an instrument of analogous art which contains a first and second arm (Figs. 4-5, ref nums 94 and 98) in which the second arm and the first arm are laterally spaced from one another (see Figs. 4-5).  The second arm also includes a lumen that is in communication with suction (Fig. 5, ref num 122; para 0036, “and an aspiration or suction line or tube 122 may extend on or in either arm to electrodes 96 and 100 on first and second arms 94 and 98”), the distal end of the arm including one or more suction outlets in communication with the lumen for providing suction to the surgical site (Fig. 7, ref num 124, para 0037, “aspiration and irrigation openings 124 and 126 connecting with the aspiration and irrigation lines…the aspiration openings 124, if used, may also be located on a top and/or side surface of one or both jaws”).  As McClurken already teaches that its instrument may be used with a pump that provides withdrawal of fluid (para 0160), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken a known structure, such as a lumen configured to provide suction/aspiration to the operating end of the device, as taught in Wong, to modify McClurken and include this structure in order to ultimately provide the function of suction to the device and system for the desired treatment.

7.	Regarding Claim 2, McClurken fails to teach the blade is an electrosurgical blade.
Batchelor teaches the blade is an electrosurgical blade (ref num 26 “blade electrode”; an electrosurgical blade can be referred to as a blade electrode).  The blade may be electrosurgical in order to extend power through the blade for treatment to the patient (para 0011).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McClurken and included the blade to be electrosurgical to deliver power through the blade to the treatment site.

8.	Regarding Claim 3, McClurken teaches the blade is a non-electrosurgical scalpel (para 0080, “cutting mechanism 32”).

9.	Regarding Claim 4, McClurken teaches the first arm extends generally parallel to the second arm (Fig. 18, ref num 16a and 16b extend generally parallel to one another).

10.	Regarding Claim 5, McClurken teaches the second arm includes a lumen in communication with the source of irrigation fluid, the second arm includes one or more outlets in communication with the lumen of the second arm for delivering the irrigation fluid to the surgical site (Fig. 4, ref num 16b includes passage 46 which delivers the input fluid line 44; para 0080, “an input fluid line 44 comprising a passage 46 (e.g. lumen) extending from the butt of the grip portion 26 of handle 22 that is connected and configured to deliver fluid 128 (also shown in Fig. 9) via dividing branches to jaws 16a…and connectable to a fluid source 130”; see ref num 88a for the outlet that the fluid passes through, para 0112).

11.	Regarding Claim 6, McClurken mentions that the pump provided in its invention (see Fig. 9, ref num 134) may be selected from a plurality of pumps, such as one that includes infusion and withdrawal of the fluid (para 0160), but fails to teach the first arm also comprises a lumen in communication with the source of suction.
Wong teaches an instrument of analogous art which contains a first and second arm (Figs. 4-5, ref nums 94 and 98) in which the second arm and the first arm are laterally spaced from one another (see Figs. 4-5).  The first arm also includes a lumen that is in communication with suction (Fig. 5, ref num 122; para 0036, “and an aspiration or suction line or tube 122 may extend on or in either arm to electrodes 96 and 100 on first and second arms 94 and 98”), the distal end of the arm including one or more suction outlets in communication with the lumen for providing suction to the surgical site (Fig. 7, ref num 124, para 0037, “aspiration and irrigation openings 124 and 126 connecting with the aspiration and irrigation lines…the aspiration openings 124, if used, may also be located on a top and/or side surface of one or both jaws”).  As McClurken already teaches that its instrument may be used with a pump that provides withdrawal of fluid (para 0160), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken a known structure, such as a lumen configured to provide suction/aspiration to the operating end of the device, as taught in Wong, to modify McClurken and include this structure in order to ultimately provide the function of suction to the device and system for the desired treatment.

12.	Regarding Claim 9, McClurken teaches the blade is moveable, and wherein in the first configuration, a distal end of the blade is retracted proximal to the distal end of the first arm and proximal to the distal end of the second arm (para 0106, “cutting mechanism 32 is extendable”; para 0173, “longitudinally extend the blade distally…longitudinally retract the cutting blade proximally”; as shown in Fig. 5, blade 32 is extending along plane “CP”; as shown in Fig. 5, ref num 32 is retracted).

13.	Regarding Claim 10, McClurken fails to teach the second configuration is a monopolar electrosurgical configuration where a second therapy current is delivered from the blade to a remote electrode.
Batchelor teaches the second configuration is a monopolar electrosurgical configuration where a second therapy current is delivered from the blade to a remote electrode (para 0076 “second therapy current may be monopolar energy…energy that extends from a blade electrode to a ground pad is monopolar energy”).  These different combinations of configurations aid the user in performing the desired task without disrupting surgery or procedure (para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McClurken and included a monopolar configuration wherein the current is delivered to the blade to aid the user with performing the desired task.

14.	Regarding Claim 11, McClurken teaches the instrument is connected to a bipolar generator (Fig. 9, ref num 136, para 0080), but fails to teach the second configuration is a bipolar electrosurgical configuration where a second therapy current is delivered between the blade and one or both of the first and second arm.
Batchelor teaches the second configuration is a bipolar electrosurgical configuration where a second therapy current is delivered between the blade and one or both of the first and second arm (para 0074 “bipolar therapy signal may be any signal that when applied to the electrosurgical device extends from one component of a handpiece to another component of the handpiece (e.g., between two working arms, from a blade electrode to one or both working arms, or both”). These different combinations of configurations aid the user in performing the desired task without disrupting surgery or procedure (para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McClurken and included a bipolar configuration wherein the current is delivered between the blade and one or both of the first and second arm to aid the user with performing the desired task.
	
15.	Regarding Claim 12, McClurken fails to teach one or both of the first arm and the second arm are moved towards the blade in the second configuration.
	Batchelor teaches one or both of the first arm and the second arm are moved towards the blade in the second configuration (Fig. 2A, ref nums 6 and 26, para 0119 “Fig. 2A illustrates the electrosurgical device 2 of Fig. 1 transformed into a monopolar configuration 102”).  These different combinations of configurations aid the user in performing the desired task without disrupting surgery or procedure (para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McClurken and included a monopolar configuration where the arms move towards the blade to aid the user in actuated the desired task.

16.	Claims 24, 30-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over McClurken, and in view of Batchelor, Wong, DiFranco U.S. 5,007,827 (herein referred to as “DiFranco”).
17.	Regarding Claim 24, McClurken teaches an instrument comprising;
	i. A first arm (Fig. 4, ref num 16a), having a first gripper (Fig. 4, ref num 16a the internal surface is the gripping portion), the first arm includes a lumen (Fig. 4, ref num 44) in communication with a source of irrigation fluid (para 0080, “an input fluid line 44 comprising a passage 46 (e.g. lumen) extending from the butt of the grip portion 26 of handle 22 that is connected and configured to deliver fluid 128 (also shown in Fig. 9) via dividing branches to jaws 16a”), the distal end of the first arm includes one or more fluid outlets in communication with the lumen for delivering the irrigation fluid from the source to a surgical site (para 0080, “an input fluid line 44 comprising a passage 46 (e.g. lumen) extending from the butt of the grip portion 26 of handle 22 that is connected and configured to deliver fluid 128 (also shown in Fig. 9) via dividing branches to jaws 16a…and connectable to a fluid source 130”; see ref num 88a for the outlet that the fluid passes through, para 0112);
	ii. A second arm (Fig. 4, ref num 16b) having a second gripper (the internal surface of ref num 16b is the gripper) and
	iii. A moveable blade (Fig. 5, ref num 32) disposed between an external surface of the first arm and an external surface of the second arm (para 0106, “cutting mechanisms 32 is extendable from the distal end 18 of shaft 12 and travels on and along a center plane CP that is perpendicular to…segments the jaws 16a, 16b into opposing first and second sides”), the blade configured to move proximally and distally relative to the first and second arms (para 0106, “cutting mechanism 32 is extendable”; para 0173, “longitudinally extend the blade distally…longitudinally retract the cutting blade proximally”; as shown in Fig. 5, blade 32 is extending along plane “CP”);
	vi. Wherein the instrument is switchable between a first configuration and a second configuration (Fig. 9, ref num 142 is a switch that is configured to activate energy delivered to the device, para 0142-0143; it is also taught that the blade/cutting mechanism may be activated, para 0173);
	vii. wherein in the first configuration, the instrument is configured to deliver a first therapy current through the distal end of the first arm, the distal end of the second arm, or both (para 0143, “power switch 142 can comprise any switch to turn the power on and off…activated device for increasing or decreasing the rate of energy provided from the surgical device 10”; see Fig. 9, ref num 136 is connected to instrument 10 via ref num 34, para 0093), and
	McClurken does mention that the pump provided in its invention (see Fig. 9, ref num 134) may be selected from a plurality of pumps, such as one that includes infusion and withdrawal of the fluid (para 0160).
	However, McClurken fails to teach the (i) first arm includes a force receiving section; (ii) and the second arm includes a force receiving section, as well as includes a lumen in communication with a source of suction, the distal end of the second arm includes one or more suction outlets in communication with the lumen for providing suction to the surgical site; (iv) wherein the first arm and the second arm cross over one another; (v) wherein applying a first force to the first force receiving section in a first direction and applying a second force to the second force receiving section in an opposite second direction causes the first gripper and the second gripper to separate; and (viii) wherein the second configuration a distal end of the blade extends beyond the distal end of the first arm and beyond the distal end of the second arm.
	Batchelor teaches a first gripper and a second gripper associated with a first and second arms (Fig. 1, ref num 88 on either side, “gripping portion”), as well as a first and second configuration (para 0107 “switches between the monopolar configuration, the bipolar configuration, or both”),
(vii) wherein the first configuration, the instrument is configured to deliver a first therapy current through a distal end of the first arm, a distal end of the second arm, or both (para 0107, “the switch may activate…blade electrode…the blade electrode…may be connected to an alternating current power source, a direct current power source”) and
	(viii) wherein the second configuration a distal end of the blade extends beyond the distal end of the first arm and beyond the distal end of the second arm (Fig. 2A, ref num 6 and 26, para 0119 “the electrosurgical device is change into a monopolar configuration 102 when the blade electrode is moved forward by the shuttle 20”).
	Batchelor also teaches the electrosurgical device comprising a first working arm, a second working arm, a blade electrode, and is capable of being switched between a first electrical configuration so that the device delivers a first therapy current through the first working arm, the second working arm or both, and a second electrical configuration so that the device delivers a second therapy current through the blade wherein the arms are immobilized in the second configuration (abstract).  By having a switchable configuration so that the user can easily perform a desired task without disrupting the flow of the procedure (para 0004, para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McClurken and modified the switchable configuration of the device where the first configuration delivers a therapy current and the second configuration extends the blade beyond the end of the first and second arms in order to make it easier for the user to the perform the desired task and not interrupt the flow of surgery.
Additionally, Batchelor teaches the first arm includes a force receiving section and the second arm includes a force receiving section, and wherein applying a force to one or both of the force receiving sections causes the first gripper and the second gripper to separate (para 0080 “the forceps may be free of finger grips and be actuated by direct pressure being applied to opposing sides of the forceps so that the forceps close and grip an object”).  These gripping sections and force receiving sections assist in gripping or holding the object or target site (para 0081).  Also, Batchelor teaches the arms (Fig. 10/11, ref num 6) are separated by the bias device and the force it applies (ref num 50, para 0096).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McClurken and included force receiving sections and causing the grippers to separate in order to assist in holding the target object.
	Batchelor also fails to teach the second arm includes a lumen in communication with a source of suction, including one or more suction outlets in communication with the lumen for providing suction to the surgical site, and fails to teach that the arms cross over one another.
	Wong teaches an instrument of analogous art which contains a first and second arm (Figs. 4-5, ref nums 94 and 98) in which the second arm and the first arm are laterally spaced from one another (see Figs. 4-5).  The second arm also includes a lumen that is in communication with suction (Fig. 5, ref num 122; para 0036, “and an aspiration or suction line or tube 122 may extend on or in either arm to electrodes 96 and 100 on first and second arms 94 and 98”), the distal end of the arm including one or more suction outlets in communication with the lumen for providing suction to the surgical site (Fig. 7, ref num 124, para 0037, “aspiration and irrigation openings 124 and 126 connecting with the aspiration and irrigation lines…the aspiration openings 124, if used, may also be located on a top and/or side surface of one or both jaws”).  As McClurken already teaches that its instrument may be used with a pump that provides withdrawal of fluid (para 0160), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken a known structure, such as a lumen configured to provide suction/aspiration to the operating end of the device, as taught in Wong, to modify McClurken and include this structure in order to ultimately provide the function of suction to the device and system for the desired treatment.
DiFranco teaches a medical forceps (see Fig. 2) that has arms that cross over one another (Fig. 4, arms 18 and 18, cross-over ref num 40).  There is then a first force and a second force applied in opposite directions, i.e. a first and second direction, that causes the first arm/gripper and the second arm/gripper to separate (Col. 4 lines 5-13 “user holds the tweezer between first bend 17 and second bend 19, and applies pressure thereto on each member in a direction inward towards the longitudinal axis. This pressure causes the jaw 27 to open to enable the user to engage a brace”; also see Fig. 2 how user is holding the device).  The cross-over design is preferred as it allows the object to be held securely and accurately without the dependency of the amount of pressure applied by the actuation of the arms (Col. 1 lines 38-43), which is commonly found in the medical field.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified McClurken and included that the arms cross over one another by applying difference forces in different directions as it is another conventional design to the forceps structure in the medical arts.

18.	Regarding Claim 30, McClurken fails to teach the second configuration is a monopolar electrosurgical configuration where a second therapy current is delivered from the blade to a remote electrode.
Batchelor teaches the second configuration is a monopolar electrosurgical configuration where a second therapy current is delivered from the blade to a remote electrode (para 0076 “second therapy current may be monopolar energy…energy that extends from a blade electrode to a ground pad is monopolar energy”).  These different combinations of configurations aid the user in performing the desired task without disrupting surgery or procedure (para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McClurken and included a monopolar configuration wherein the current is delivered to the blade to aid the user with performing the desired task.

19.	Regarding Claim 31, McClurken teaches the instrument is connected to a bipolar generator (para 0080), but fails to teach the second configuration is a bipolar electrosurgical configuration where a second therapy current is delivered between the blade and one or both of the first and second arm.
Batchelor teaches the second configuration is a bipolar electrosurgical configuration where a second therapy current is delivered between the blade and one or both of the first and second arm (para 0074 “bipolar therapy signal may be any signal that when applied to the electrosurgical device extends from one component of a handpiece to another component of the handpiece (e.g., between two working arms, from a blade electrode to one or both working arms, or both”). These different combinations of configurations aid the user in performing the desired task without disrupting surgery or procedure (para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McClurken and included a bipolar configuration wherein the current is delivered between the blade and one or both of the first and second arm to aid the user with performing the desired task.

20.	Regarding Claim 33, McClurken teaches the blade is arranged substantially parallel to the first gripper and to the second gripper (Fig. 5, ref num 32 is arranged substantially parallel to ref nums 16a and 16b along “CP”).

Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L SHOULDERS/Examiner, Art Unit 3794